Case 0:20-cv-62382-AOV Document 1-3 Entered on FLSD Docket 11/22/2020 Page 1 of 1

                                             Exhibit A
                                       Statement of Claim
                                  Plaintiff Luis Alberto Negron

Unpaid Overtime Wages
                                 Average                                        Total
                                                 Regular         Overtime                     Total
                                 Weekly                                        Unpaid
      Period¹         Weeks¹                     Hourly           Hourly                   Liquidated
                                  Hours                                       Overtime
                                                  Rate¹           Rate¹                    Damages¹
                                 Worked¹                                       Wages¹²
   3/7/19 - 2/23/20   50.57                  $       13.00   $       19.50   $ 9,039.64    $ 9,039.64
                                   62.5
   1/7/19 - 3/6/19     8.43                  $       12.00   $       18.00   $ 1,390.71    $ 1,390.71
                                                                             $ 10,430.36   $ 10,430.36

                                                       Total Unpaid Overtime Wages¹ = $ 10,430.36
                                                          Total Liquidated Damages¹ = $ 10,430.36
                                                                              Total¹ = $ 20,860.71




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered
through the discovery process.
² Includes average of 2.5 overtime hours per week shorted from pay.
